

116 HR 941 IH: Increasing Veteran Access to Colorectal Cancer Screening Act of 2019
U.S. House of Representatives
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 941IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2019Mr. Bergman introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to adopt certain strategies for preventive colorectal
			 screenings for veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Increasing Veteran Access to Colorectal Cancer Screening Act of 2019. 2.Strategies for preventive colorectal screenings for veterans (a)In generalThe Secretary of Veterans Affairs shall ensure that the colorectal cancer preventive screening guidelines used in each medical facility of the Department of Veterans Affairs and non-Department facility at which veterans receive hospital care or medical services under chapter 17 of title 38, United States Code, include all strategies for preventive colorectal screenings included in—
 (1)the latest recommendations of the United States Preventive Services Task Force; and (2)the Healthcare Effectiveness Data and Information Set issued by the National Committee for Quality Assurance.
 (b)DeadlineThe Secretary shall carry out this section not later than 180 days after the date of the enactment of this Act.
			